PER CURIAM.
This is an appeal by the defendant David James Smith from a final judgment of conviction and sentence for burglary of a structure. He raises two points on appeal, the first of which presents reversible error. The trial court, in our view, committed reversible error in refusing to give a defense requested instruction on the defense of intoxication because there was sufficient evidence adduced at trial to support the giving of such instruction. The defendant testified to his long-term drug use and to the extensive quantities of drugs and alcohol he consumed prior to allegedly losing all memory of what he was doing some nine hours prior to his arrest; a court-appointed psychiatrist gave further testimony that the defendant was “significantly impaired,” although not insane, at the time of the offense due to the defendant’s drug and alcohol abuse on the day in question. This being so, an instruction on the defense of intoxication was clearly called for, and it was reversible error to refuse same. See Gardner v. State, 480 So.2d 91, 92-93 (Fla. 1985); Randolph v. State, 526 So.2d 931, 933 (Fla. 1st DCA 1988); Pope v. State, 458 So.2d 327, 328-29 (Fla. 1st DCA 1984), rev. denied, 462 So.2d 1108 (Fla.1985); Edwards v. State, 428 So.2d 357, 358-59 (Fla. 3d DCA 1983). Given the above disposition, it is unnecessary to reach the second point on appeal.
Reversed and remanded for a new trial.